Title: To Thomas Jefferson from John Ott, 15 November 1807
From: Ott, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town Nov. 15th. 1807.
                        
                        The Articles requested in your Note of Yesterday are hereby forwarded, together with the Bill 
                  by Your Most
                            Obedt. Servt.
                        
                            John Ott
                            
                        
                        
                     Enclosure
                                                
                                                    
                            
                            George Town Nov. 14th 1807
                        
                     Thos. Jefferson Esq
                     Bot. of John Ott.
                     
                        
                           
                              
                                 12 Oxford Ochre @ 50/100
                              $ 6.
                              0
                           
                           
                              
                                  Prussian Blue No 1.
                              2.
                              50
                           
                           
                              
                                  Pumice Stone
                              
                              31½
                           
                           
                              24 Sheets fine Sand Paper @ 3/100
                              
                              72
                           
                           
                              2 small fitches
                              
                                   
                              
                              
                                 25 
                              
                           
                           
                              
                              $ 9.
                              78½
                           
                        
                     
                        
                        
                    